PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Shtukater, Aleksandr
Application No. 15/839,500
Filed: 12 Dec 2017
For: Smart Contact Lens with Embedded Display and Image Focusing System
:
:
:	DECISION ON PETITION
:
:
:

This is a sua sponte decision, withdrawing the holding of abandonment.

Background

On March 16, 2020, a non-final Office action was mailed, setting a three (3)-month shortened statutory period for reply. On June 28, 2020, a reply was filed in response to the non-final Office action, accompanied by a petition for a one (1) month extension of time under 37 CFR 1.136(a) and payment of the extension of time fee. On January 29, 2021, a Notice of Abandonment was mailed.
 
The application file

The Notice of Abandonment states that the application is abandoned in view of applicant’s failure to timely file a response to the non-final Office action mailed March 16, 2020. The Notice stated that no reply was received. The reply received June 28, 2020, is accompanied by a one (1) month extension of time. Therefore, the reply filed June 28, 2020 was timely filed within the extendable time period for reply to the Office action mailed March 16, 2020.

Analysis and conclusion

As the reply was timely filed with a petition for a one (1)-month extension of time, the application did not become abandoned. Therefore, there is no abandonment in fact.
 
In view of the foregoing, the holding of abandonment is WITHDRAWN. The notice of abandonment is vacated.

The application is referred to Technology Center Art Unit 2696 for further processing in due course.
 



/DOUGLAS I WOOD/Attorney Advisor, OPET